Exhibit 10.8.20.8

 

EIGHTH AMENDMENT

TO

MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVER

AND CONSENT OF GUARANTORS

 

This EIGHTH AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT, LIMITED WAIVER AND
CONSENT OF GUARANTORS (this “Amendment”) is dated as of March 1, 2006, and
entered into by and among WESTAFF, INC., a Delaware corporation (“Parent”),
WESTAFF (USA), INC., a California corporation (“US Borrower”), WESTAFF (U.K.)
LIMITED, a limited liability company incorporated under the laws of England and
Wales (“UK Borrower”), WESTAFF SUPPORT, INC., a California corporation (“Term
Borrower”, and together with US Borrower and UK Borrower, collectively, the
“Borrowers”), the financial institutions signatory hereto that are parties as
Lenders to the Credit Agreement referred to below (the “Lenders”) and GENERAL
ELECTRIC CAPITAL CORPORATION, as agent for the US Revolving Lenders, the Term
Lenders and the UK Revolving Lenders (each as defined in the Credit Agreement
referred to below).

 

Recitals

 

Whereas, the Parent, the Borrowers, the Lenders and Agents (as defined in the
Credit Agreement referred to below) have entered into that certain Multicurrency
Credit Agreement dated as of May 17, 2002 (as amended by (i) that certain First
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors, dated as of October 31, 2002, (ii) that certain Second Amendment to
Multicurrency Credit Agreement, Limited Waivers and Consent of Guarantors, dated
as of June 13, 2003, (iii) that certain Third Amendment to Multicurrency Credit
Agreement, Limited Waivers and Consent of Guarantors, dated as of September 25,
2003, (iv) that certain Fourth Amendment to Multicurrency Credit Agreement,
Limited Waivers and Consent of Guarantors, dated as of February 20, 2004, (v)
that certain Fifth Amendment to Multicurrency Credit Agreement and Consent of
Guarantors, dated as of July 31, 2004, (vi) that certain Sixth Amendment to
Multicurrency Credit Agreement and Consent of Guarantors, dated as of January 5,
2004, and (vii) that certain Seventh Amendment to Multicurrency Credit
Agreement, Limited Waiver and Consent of Guarantors, dated as of August 19,
2005, and as further modified by certain consents and waivers of the Lenders
prior to the date hereof, the “Credit Agreement”; capitalized terms used in this
Amendment without definition shall have the meanings given such terms in the
Credit Agreement); and

 

Whereas, the Borrowers have requested that the Lenders (i) agree to amend
certain provisions of, and grant certain consents under, the Credit Agreement,
including increasing the US Revolving Loan Commitment by $5,000,000 and
extending the Commitment Termination Date by one year and (ii) waive a certain
Event of Default; and

 

Whereas, the Lenders are willing to approve certain amendments of, and consents
under, the Credit Agreement and waive a certain Event of Default on the terms
and conditions set forth in this Amendment (which Amendment shall be effective
as of the date that all conditions to such effectiveness set forth herein have
been satisfied).

 

--------------------------------------------------------------------------------


 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the Parent, the Borrowers, the Lenders and Agents agree as
follows:

 


1.             AMENDMENTS TO CREDIT AGREEMENT. SUBJECT TO THE CONDITIONS AND
UPON THE TERMS SET FORTH IN THIS AMENDMENT, THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


1.1           AMENDMENT TO RECITALS IN THE CREDIT AGREEMENT. THE RECITALS TO THE
CREDIT AGREEMENT ARE HEREBY AMENDED BY ADDING THE FOLLOWING “WHEREAS” CLAUSE
IMMEDIATELY AFTER THE FIRST “WHEREAS” CLAUSE OF THE RECITALS:


 

“WHEREAS, the parties hereto acknowledge and agree that the Term Loan
Commitments have been reduced to zero and, as of the Eighth Amendment Effective
Date, the US Revolving Loan Commitment has been increased as set forth in the
Eighth Amendment; and”

 


1.2           AMENDMENT TO SECTION 1.5(A) OF THE CREDIT AGREEMENT. SECTION
1.5(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 


(A)           “THE APPLICABLE BORROWERS SHALL PAY INTEREST TO THE APPLICABLE
AGENT, FOR THE RATABLE BENEFIT OF THE APPLICABLE LENDERS IN ACCORDANCE WITH THE
VARIOUS LOANS BEING MADE BY EACH LENDER, IN ARREARS ON EACH APPLICABLE INTEREST
PAYMENT DATE, AT THE FOLLOWING RATES:  (I) WITH RESPECT TO THE REVOLVING CREDIT
ADVANCES, THE US INDEX RATE OR THE UK INDEX RATE, AS THE CASE MAY BE, PLUS THE
APPLICABLE REVOLVER INDEX MARGIN PER ANNUM; OR IN THE CASE OF THE US REVOLVING
CREDIT ADVANCES ONLY, AT THE ELECTION OF BORROWER REPRESENTATIVE, THE LIBOR RATE
PLUS THE APPLICABLE REVOLVER LIBOR MARGIN PER ANNUM, BASED ON THE AGGREGATE
REVOLVING CREDIT ADVANCES OUTSTANDING TO SUCH BORROWER FROM TIME TO TIME; (II)
WITH RESPECT TO THE TERM LOAN, THE US INDEX RATE PLUS THE APPLICABLE TERM LOAN
INDEX MARGIN PER ANNUM; AND (III) WITH RESPECT TO THE SWING LINE LOAN, THE US
INDEX RATE PLUS THE APPLICABLE REVOLVER INDEX MARGIN PER ANNUM.


 

As of the Eighth Amendment Effective Date, the Applicable Margins are as
follows:

 

Applicable Revolver Index Margin

 

0.25

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

2.50

%

 

 

 

 

Applicable L/C Margin

 

2.50

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Borrowers’ consolidated financial performance,
commencing with the first day of the first calendar month that occurs more than
5 days after delivery of Borrowers’ quarterly Financial Statements to Lenders
for the Fiscal Quarter ending April 15, 2006. Adjustments in Applicable Margins
shall be determined by reference to the following grids:

 

2

--------------------------------------------------------------------------------


 

If Trailing 13-Period EBITDA IS:

 

Level of Applicable Margins:

>$14 million

 

Level I

<$14 million and > $12.5 million

 

Level II

<$12.5 million and > $8.8 million

 

Level III

<$8.8 million

 

Level IV

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Revolver Index Margin

 

0.00

%

0.00

%

0.25

%

0.50

%

Applicable Revolver LIBOR Margin

 

2.00

%

2.25

%

2.50

%

2.75

%

Applicable L/C Margin

 

2.00

%

2.25

%

2.50

%

2.75

%

 

All adjustments in the Applicable Margins after April 2006 shall be implemented
quarterly on a prospective basis based on the EBITDA for Parent and its
Subsidiaries on a consolidated basis for the 13 Fiscal Periods then ended, for
each calendar month commencing at least 5 days after the date of delivery to
Lenders of the quarterly unaudited Financial Statements evidencing the need for
an adjustment. Concurrently with the delivery of those Financial Statements,
Borrower Representative shall deliver to Agents and Lenders a certificate,
signed by a Financial Officer, setting forth in reasonable detail the basis for
the continuance of, or any change in, the Applicable Margins. Borrowers hereby
agree, that if at any time after receipt by the Applicable Agent of any audited
Financial Statements required to be delivered hereunder, the Applicable Agent
determines in its sole discretion that an unjustified reduction in the
Applicable Margin has been granted to Borrowers, Borrowers shall pay upon demand
therefore an amount equal to the difference between (i) the interest amount that
should have been paid by Borrowers for such period but for such unjustified
reduction in the Applicable Margin and (ii) the interest amount actually paid by
Borrowers for such period. Failure to timely deliver any Financial Statements
required in this Section 1.5(a) shall, in addition to any other remedy provided
for in this Agreement, result in an increase in the Applicable Margins to the
highest level set forth in the foregoing grid, until the first day of the first
calendar month following the delivery of those Financial Statements
demonstrating that such an increase is not required. If a Default or Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.”

 

3

--------------------------------------------------------------------------------


 


1.3           AMENDMENT TO SECTION 1.8(C) OF THE CREDIT AGREEMENT. SECTION
1.8(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORDS “FOURTH
ANNIVERSARY” IN CLAUSE (Z) OF THE DEFINITION OF APPLICABLE PERCENTAGE AND
REPLACING THEM WITH THE WORDS “FIFTH ANNIVERSARY”.


 


1.4           AMENDMENT TO SECTION 2.2(D) OF THE CREDIT AGREEMENT. SECTION
2.2(D) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE REFERENCE TO
“US MAXIMUM AMOUNT” THEREIN AND REPLACING SUCH REFERENCE WITH “MAXIMUM US
AMOUNT”.


 


1.5           AMENDMENT TO SECTION 3.24 OF THE CREDIT AGREEMENT. SECTION 3.24 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD “OWING” IN CLAUSE
(V) THEREOF AND REPLACING IT WITH THE WORD “OWNING”.


 


1.6           AMENDMENT TO SECTION 6.1 OF THE CREDIT AGREEMENT. SECTION 6.1 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING A NEW SUBCLAUSE (III) TO THE
PROVISO SET FORTH THEREIN WHICH SHALL READ AS FOLLOWS:


 

“and (iii) US Borrower may acquire all or substantially all of the assets or
Stock of any franchisee of US Borrower, provided that payments made in respect
of all such acquisitions shall not exceed $1,000,000 in the aggregate in any
Fiscal Year and provided further that immediately before and after giving effect
to any such acquisition, (x) no Default or Event of Default shall have occurred
and be continuing or would result from such acquisition and (y) US Borrower
shall have Borrowing Availability of not less than $7,500,000, and US Borrower
and UK Borrower shall have a combined Borrowing Availability of not less than
$10,000,000.”

 


1.7           AMENDMENT TO SECTION 6.3 OF THE CREDIT AGREEMENT. SECTION 6.3(A) 
OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO DELETE THE “AND” JUST BEFORE CLAUSE
(X) THEREOF AND TO ADD AN “; AND” JUST BEFORE THE PERIOD AT THE END OF SUBCLAUSE
(K) OF CLAUSE (X) THEREOF AND TO ADD A NEW CLAUSE (XI) WHICH SHALL READ AS
FOLLOWS:


 


“(XI) UNSECURED INDEBTEDNESS INCURRED BY THE US BORROWER IN CONNECTION WITH ANY
DEFERRED PURCHASE PRICE (INCLUDING WITH RESPECT TO EARN-OUTS) IN CONNECTION WITH
ACQUISITIONS PERMITTED BY SUBCLAUSE (III) OF THE PROVISO IN SECTION 6.1,
PROVIDED THAT SUCH INDEBTEDNESS NOT EXCEED 50% OF THE PURCHASE PRICE OF ANY SUCH
ACQUISITION.”


 


1.8           AMENDMENT TO SECTION 6.8 OF THE CREDIT AGREEMENT. SECTION 6.8 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY (A) DELETING THE WORD “AND”
IMMEDIATELY PRIOR TO CLAUSE (I) IN THE FIRST SENTENCE THEREOF AND ADDING A NEW
CLAUSE (J) TO READ AS FOLLOWS:


 

“and (j) such other sales, transfers or other dispositions of assets in an
amount not to exceed $1,000,000 in the aggregate in any Fiscal Year, provided
that immediately before and after giving effect to any such sale, transfer or
disposition (i) no Default or Event of Default shall have occurred and be
continuing or would result from such sale, transfer or disposition and (ii) US
Borrower shall have Borrowing Availability of not less than $7,500,000, and US
Borrower and UK Borrower shall have a combined Borrowing Availability of not
less than $10,000,000.”; and

 

4

--------------------------------------------------------------------------------


 

(b) deleting the second sentence thereof in its entirety and replacing it with
the following:

 

“With respect to any disposition of assets or other properties permitted
pursuant to clauses (a), (b), (h) or (j) above, subject to Section 1.3(b), each
Agent agrees on reasonable prior written notice to release its Lien on such
assets or other properties in order to permit the applicable Credit Party to
effect such disposition and shall execute and deliver to Borrowers, at
Borrowers’ expense, appropriate UCC-3 termination statements and other releases
as reasonably requested by Borrowers.”

 


1.9           AMENDMENT TO SECTION 6.14(J) OF THE CREDIT AGREEMENT. SECTION
6.14(J) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE CLAUSE IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 


“(J) PAYMENT OF UP TO $2,000,000 OF PRINCIPAL OF SUBORDINATED DEBT; PROVIDED
THAT (I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT AFTER GIVING EFFECT TO ANY RESTRICTED PAYMENT PURSUANT TO THIS CLAUSE
(J), (II) ON A PRO-FORMA BASIS, AFTER GIVING EFFECT TO SUCH PAYMENT, US BORROWER
SHALL HAVE HAD DAILY AVERAGE BORROWING AVAILABILITY FOR THE 90 DAYS IMMEDIATELY
PRECEDING SUCH PAYMENT OF AT LEAST $7,500,000, AND US BORROWER AND UK BORROWER
SHALL HAVE HAD COMBINED DAILY AVERAGE BORROWING AVAILABILITY FOR THE 90 DAYS
IMMEDIATELY PRECEDING SUCH PAYMENT OF AT LEAST $10,000,000, (III) ON THE DATE OF
SUCH PAYMENT AND AFTER GIVING EFFECT THERETO, US BORROWER SHALL HAVE BORROWING
AVAILABILITY OF AT LEAST $7,500,000, AND US BORROWER AND UK BORROWER SHALL HAVE
A COMBINED BORROWING AVAILABILITY OF AT LEAST $10,000,000, AND (IV) ON A
PRO-FORMA BASIS, AFTER GIVING EFFECT TO SUCH PAYMENT AS IF SUCH PAYMENT HAD BEEN
MADE IN THE IMMEDIATELY PRECEDING FISCAL QUARTER, THE FIXED CHARGE COVERAGE
RATIO REQUIREMENT APPLICABLE TO THE END OF SUCH FISCAL QUARTER WOULD HAVE BEEN
SATISFIED, AND (V) US BORROWER SHALL HAVE DELIVERED TO US AGENT AN OFFICER’S
CERTIFICATE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO US AGENT CERTIFYING
THE ITEMS SET FORTH IN (I) THRU (IV) OF THIS CLAUSE (J).”


 


1.10         AMENDMENTS TO ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT.


 


(A)           THE FOLLOWING NEW DEFINITIONS ARE HEREBY ADDED TO ANNEX A TO THE
CREDIT AGREEMENT, IN EACH CASE IN PROPER ALPHABETICAL ORDER:


 


“‘AVAILABLE CASH’ MEANS, AS OF ANY DATE OF DETERMINATION, ALL CASH ON HAND (AND
THEN AVAILABLE AT THE CLOSE OF BUSINESS) DEPOSITED IN THAT CERTAIN ACCOUNT OF US
BORROWER, ACCOUNT NUMBER 2-534-1002-4785, LOCATED AT U.S. BANK NATIONAL
ASSOCIATION, BUT SOLELY TO THE EXTENT THAT SUCH ACCOUNT IS SUBJECT TO A CONTROL
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO US AGENT.”


 


“‘EIGHTH AMENDMENT’ MEANS THE EIGHTH AMENDMENT TO MULTICURRENCY CREDIT
AGREEMENT, LIMITED WAIVER AND CONSENT OF GUARANTORS DATED AS OF MARCH 1, 2006,
AMONG THE PARENT, THE BORROWERS, THE LENDERS AND AGENTS.”


 


“‘EIGHTH AMENDMENT EFFECTIVE DATE’ MEANS THE DATE ON WHICH THE EIGHTH AMENDMENT
BECAME EFFECTIVE IN ACCORDANCE WITH ITS TERMS.”

 

5

--------------------------------------------------------------------------------


 


(B)           THE DEFINITION OF “BORROWING AVAILABILITY” IS HEREBY AMENDED BY
DELETING THE DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 


“‘BORROWING AVAILABILITY’ MEANS AS OF ANY DATE OF DETERMINATION (A) AS TO THE US
BORROWER, THE LESSER OF (I) THE MAXIMUM US AMOUNT AND (II) THE US BORROWING
BASE, IN EACH CASE LESS THE SUM OF THE AGGREGATE REVOLVING LOAN AND SWING LINE
LOAN THEN OUTSTANDING TO THE US BORROWER OR (B) AS TO THE UK BORROWER, THE
LESSER OF (I) THE MAXIMUM UK AMOUNT AND (II) THE UK BORROWING BASE, IN EACH CASE
LESS THE SUM OF THE REVOLVING LOAN OUTSTANDING TO THE UK BORROWER; PROVIDED THAT
IF ON SUCH DATE OF DETERMINATION THE BALANCES OF EACH OF THE US REVOLVING LOAN,
THE SWING LINE LOAN AND THE UK REVOLVING LOAN ARE ZERO, THE BORROWING
AVAILABILITY AS DETERMINED BY CLAUSE (A) ABOVE SHALL BE INCREASED BY AN AMOUNT
EQUAL TO AVAILABLE CASH AS OF SUCH DATE OF DETERMINATION; PROVIDED FURTHER THAT
AN OVERADVANCE IN ACCORDANCE WITH SECTION 1.1 MAY CAUSE THE REVOLVING LOAN AND,
IN THE CASE OF THE US BORROWER, THE SWING LINE LOAN TO EXCEED THE US BORROWING
BASE OR THE UK BORROWING BASE OF THE APPLICABLE BORROWER BY THE AMOUNT OF SUCH
PERMITTED OVERADVANCE.”


 


(C)           THE DEFINITION OF “COMMITMENT TERMINATION DATE” IS HEREBY AMENDED
BY CHANGING THE REFERENCE IN CLAUSE (A) THEREOF FROM “MAY 17, 2007”, TO “MAY 17,
2008”.


 


(D)           THE DEFINITION OF “MAXIMUM US AMOUNT” IS HEREBY AMENDED BY
CHANGING THE REFERENCE TO “FIFTY MILLION DOLLARS ($50,000,000)” THEREIN TO
“FIFTY-FIVE MILLION DOLLARS ($55,000,000)”.


 


(E)           THE DEFINITION OF “REVOLVING LOAN COMMITMENT” IS HEREBY AMENDED BY
CHANGING THE REFERENCE TO “FIFTY-FOUR MILLION DOLLARS ($54,000,000) ON THE
CLOSING DATE” IN CLAUSE (B) THEREOF TO “FIFTY-NINE MILLION DOLLARS ($59,000,000)
ON THE EIGHTH AMENDMENT EFFECTIVE DATE”.


 


(F)            THE DEFINITION OF “TERM LOAN COMMITMENT” IS HEREBY AMENDED BY
DELETING THE DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“‘Term Loan Commitment’ means the Term Loan Commitment of the Term Loan Lenders
set forth on Annex J, which shall be zero.

 

(g) The definition of “US Revolving Loan Commitment” is hereby amended by
deleting the definition in its entirety and replacing it with the following:

 


“‘US REVOLVING LOAN COMMITMENT’ MEANS (A) AS TO ANY US REVOLVING LENDER, THE
COMMITMENT OF A US REVOLVING LENDER TO MAKE US REVOLVING CREDIT ADVANCES AS SET
FORTH IN ANNEX J TO THE AGREEMENT OR IN THE MOST RECENT ASSIGNMENT AGREEMENT
EXECUTED BY SUCH US REVOLVING LENDER AND (B) AS TO ALL US REVOLVING LENDERS, THE
AGGREGATE COMMITMENT OF ALL US REVOLVING LENDERS TO MAKE US REVOLVING CREDIT
ADVANCES, WHICH AGGREGATE COMMITMENT SHALL BE FIFTY-FIVE MILLION DOLLARS
($55,000,000) ON THE EIGHTH AMENDMENT EFFECTIVE DATE, AS SUCH AMOUNT MAY BE
ADJUSTED, IF AT ALL, FROM TIME TO TIME IN ACCORDANCE WITH THE AGREEMENT.”

 

6

--------------------------------------------------------------------------------


 


1.11         AMENDMENTS TO ANNEX B TO THE CREDIT AGREEMENT. PARAGRAPH (A)(I) OF
ANNEX B TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) CHANGING THE REFERENCE
IN THE DEFINITION OF L/C SUBLIMIT (SPECIFIED IN CLAUSE (I) OF THE SECOND
SENTENCE PARAGRAPH (A)(I)) FROM “FORTY MILLION DOLLARS ($40,000,000)” TO
“FORTY-FIVE MILLION DOLLARS ($45,000,000)” AND (II) DELETING THE THIRD SENTENCE
THEREOF IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“For the avoidance of doubt, US Borrower is required to comply with the
obligations set forth in paragraph (c) of this Annex B (including, without
limitation, under clause (ii) thereof) with respect to all Letter of Credit
Obligations in respect of any Letter of Credit having an expiry date that is
later than the Commitment Termination Date.”; and

 

(b) deleting the reference to “US Maximum Amount” in the penultimate sentence of
Paragraph (c)(iv) thereof and replacing such reference with “Maximum US Amount”.

 


1.12         AMENDMENT TO ANNEX F TO THE CREDIT AGREEMENT. ANNEX F TO THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH
THE ANNEX F ATTACHED HERETO AS EXHIBIT E.


 


1.13         AMENDMENT TO ANNEX G TO THE CREDIT AGREEMENT. ANNEX G TO THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING PARAGRAPH (C)(II) AND (III) THEREOF
(INCLUDING THE MATRIX THEREIN) IN THEIR ENTIRETY AND REPLACING THEM WITH THE
FOLLOWING:


 

“(ii)         at the end of each Fiscal Quarter set forth below, EBITDA for the
13 Fiscal Periods then ended of not less than the amount set forth below for
such period:

 

FISCAL QUARTER
ENDING

 

MINIMUM EBITDA

 

1/21/2006

 

$

10,500,000

 

4/15/2006

 

$

10,500,000

 

7/8/2006

 

$

10,500,000

 

10/28/2006

 

$

13,000,000

 

1/20/2007

 

$

13,000,000

 

4/14/2007

 

$

13,000,000

 

7/7/2007 and for each Fiscal Quarter ended thereafter

 

$

14,000,000

 


 


1.14         AMENDMENT TO ANNEX J TO THE CREDIT AGREEMENT. ANNEX J TO THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING THE ANNEX IN ITS ENTIRETY AND REPLACING
IT WITH THE AMENDED ANNEX J ATTACHED HERETO AS EXHIBIT A.

 

7

--------------------------------------------------------------------------------


 


1.15         AMENDMENT TO SCHEDULE ANNEX C (CONTROLLED ACCOUNTS). SCHEDULE ANNEX
C (CONTROLLED ACCOUNTS) IS HEREBY AMENDED BY DELETING SUCH SCHEDULE IN ITS
ENTIRETY AND REPLACING IT IN ITS ENTIRETY WITH THE AMENDED SCHEDULE ANNEX C
(CONTROLLED ACCOUNTS) ATTACHED HERETO AS EXHIBIT D.


 


2.             LIMITED WAIVER. SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET
FORTH HEREIN, THE LENDERS HEREBY AGREE THAT, NOTWITHSTANDING THE REQUIREMENTS OF
PARAGRAPH (C)(II) OF ANNEX G (FINANCIAL COVENANTS) TO THE CREDIT AGREEMENT
(WITHOUT GIVING EFFECT TO THIS AMENDMENT), THE LENDERS HEREBY WAIVE THE EVENT OF
DEFAULT THAT AROSE FROM THE FAILURE OF PARENT AND ITS SUBSIDIARIES TO HAVE ON A
CONSOLIDATED BASIS A MINIMUM EBITDA FOR THE 13 FISCAL PERIODS ENDING JANUARY 21,
2006 OF NOT LESS THAN $12,000,000, PROVIDED THAT THE MINIMUM EBITDA FOR SUCH
FISCAL QUARTER, MEASURED ON A 13 FISCAL PERIODS THEN ENDED BASIS, MAY NOT BE
LESS THAN $10,500,000.  THIS WAIVER SHALL BE LIMITED PRECISELY AS WRITTEN, SHALL
APPLY SOLELY WITH RESPECT TO THE FAILURE OF PARENT AND ITS SUBSIDIARIES TO HAVE
ON A CONSOLIDATED BASIS A MINIMUM EBITDA OF NOT LESS THAN $12,000,000, MEASURED
ON A 13 FISCAL PERIODS THEN ENDED BASIS, FOR THE FISCAL QUARTER ENDING JANUARY
21, 2006, AS REQUIRED PURSUANT TO PARAGRAPH (C)(II) OF ANNEX G (FINANCIAL
COVENANTS) TO THE CREDIT AGREEMENT, AND NOTHING CONTAINED IN THIS AMENDMENT
SHALL BE DEEMED TO CONSTITUTE A WAIVER OF ANY OTHER DEFAULT OR EVENT OF DEFAULT
OR PROVISION OF THE CREDIT AGREEMENT, OR ANY CONSENT TO OR DEPARTURE FROM THE
TERMS OF THE CREDIT AGREEMENT.


 


3.             ONE-TIME ADJUSTMENT IN FIXED CHARGE COVERAGE RATIO. SUBJECT TO
THE PROVISIONS OF THIS SECTION 3 AND THE SATISFACTION OF THE OTHER CONDITIONS
SET FORTH IN THIS AMENDMENT, THE LENDERS HEREBY AGREE THAT, SOLELY FOR THE
PURPOSE OF DETERMINING COMPLIANCE WITH PARAGRAPH (B) OF ANNEX G (FINANCIAL
COVENANTS) TO THE CREDIT AGREEMENT, THE MINIMUM FIXED CHARGE COVERAGE RATIO FOR
THE FISCAL QUARTER ENDING APRIL 15, 2006, SHALL BE ADJUSTED FROM A MINIMUM OF
NOT LESS THAN 1.25:1.00, MEASURED ON A 13 FISCAL PERIODS THEN ENDED BASIS, TO A
MINIMUM OF NOT LESS THAN 1.10:1.00, MEASURED ON A 13 FISCAL PERIODS THEN ENDED
BASIS.


 


4.             REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BORROWERS.
THE PARENT AND THE US BORROWER JOINTLY AND SEVERALLY MAKE, AND THE UK BORROWER,
ONLY IN RESPECT OF ITSELF, SEVERALLY MAKES, THE FOLLOWING REPRESENTATIONS AND
WARRANTIES TO EACH LENDER AND EACH AGENT WITH RESPECT TO ALL CREDIT PARTIES:


 


4.1           POWER AND AUTHORITY. EACH OF THE CREDIT PARTIES HAS ALL CORPORATE
OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS
APPLICABLE, THE CONSENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO PERFORM ITS OBLIGATIONS
UNDER OR IN RESPECT OF THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 


4.2           DUE AUTHORIZATION, NON-CONTRAVENTION. THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH CREDIT PARTY OF THIS AMENDMENT AND THE CONSENT, AS
APPLICABLE, AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH CREDIT PARTY UNDER OR
IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY (A) HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP
ACTION, (B) DO NOT CONTRAVENE ANY PROVISION OF SUCH PERSON’S CHARTER, BYLAWS OR
PARTNERSHIP OR OPERATING AGREEMENT, AS APPLICABLE, (C) DO NOT VIOLATE ANY LAW OR
REGULATION OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY OF THE
UNITED STATES OR THE UNITED KINGDOM OR, IN EACH CASE, ANY POLITICAL SUBDIVISION
THEREOF, (D) DO NOT CONFLICT WITH OR

 

8

--------------------------------------------------------------------------------


 


RESULT IN THE BREACH OR TERMINATION OF, CONSTITUTE A DEFAULT UNDER OR ACCELERATE
OR PERMIT THE ACCELERATION OF ANY PERFORMANCE REQUIRED BY, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, LEASE, AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH
PERSON IS A PARTY OR BY WHICH SUCH PERSON OR ANY OF ITS PROPERTY IS BOUND,
EXCEPT WHERE ANY SUCH VIOLATIONS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (E) DO NOT RESULT
IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THE PROPERTY OF SUCH PERSON.


 


4.3           EXECUTION, DELIVERY AND ENFORCEABILITY. THIS AMENDMENT AND THE
CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH CREDIT PARTY WHICH IS A
PARTY THERETO AND THIS AMENDMENT, THE CONSENT AND THE CREDIT AGREEMENT, AS
AMENDED HEREBY, CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH
CREDIT PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY INSOLVENCY LAWS OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES.


 


4.4           NO DEFAULT OR EVENT OF DEFAULT. NO EVENT HAS OCCURRED AND IS
CONTINUING AFTER GIVING EFFECT TO THIS AMENDMENT OR WILL RESULT FROM THE
EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT THAT WOULD CONSTITUTE A
DEFAULT OR AN EVENT OF DEFAULT.


 


4.5           REPRESENTATIONS AND WARRANTIES. AFTER GIVING EFFECT TO THIS
AMENDMENT, EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE HEREOF AND AS OF THE EFFECTIVE DATE OF THIS AMENDMENT, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN
EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.


 


5.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. THIS AMENDMENT
SHALL BE EFFECTIVE ONLY IF AND WHEN:


 


(I)            EXECUTED BY THE PARENT, THE BORROWERS AND ALL LENDERS, AND
COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO AGENTS OR THEIR COUNSEL (BY
HAND DELIVERY, MAIL OR TELECOPY);


 


(II)           EACH GUARANTOR SHALL HAVE DELIVERED TO AGENTS OR THEIR COUNSEL
EXECUTED COUNTERPARTS OF THE CONSENT;


 


(III)          THE US BORROWER ON BEHALF OF ITSELF AND THE OTHER CREDIT PARTIES
AND THE UK BORROWER ON BEHALF OF ITSELF SHALL HAVE DELIVERED TO AGENTS OR THEIR
COUNSEL A CERTIFICATE CERTIFYING (X) THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE), AND (Y)
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND WILL BE CONTINUING (AFTER GIVING
EFFECT TO THIS AMENDMENT);


 


(IV)          THE US BORROWER SHALL HAVE DELIVERED TO THE US AGENT OR ITS
COUNSEL (X) AN EXECUTED AMENDED AND RESTATED US REVOLVING NOTE IN FAVOR OF GE
CAPITAL SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO AND (Y) AN EXECUTED
AMENDED AND RESTATED US REVOLVING NOTE IN FAVOR OF BANK OF AMERICA SUBSTANTIALLY
IN THE FORM OF EXHIBIT C HERETO;

 

9

--------------------------------------------------------------------------------


 


(V)           THE CREDIT PARTIES SHALL HAVE DELIVERED TO AGENTS OR THEIR COUNSEL
A CERTIFICATE CERTIFYING (A) THAT THE CHARTERS, BYLAWS (OR OTHER SIMILAR
ORGANIZATIONAL DOCUMENTS) AND RESOLUTIONS AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE CREDIT PARTIES OF THEIR OBLIGATIONS UNDER THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH IN THE FORM DELIVERED TO AGENTS ON
THE CLOSING DATE, ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN AMENDED,
RESCINDED OR OTHERWISE MODIFIED AS OF THE DATE OF THIS AMENDMENT (OTHER THAN AN
AMENDMENT TO PARENT’S BYLAWS TO REDUCE THE NUMBER OF MEMBERS OF THE BOARD OF
DIRECTORS FROM SIX TO FIVE); (B) DULY ADOPTED RESOLUTIONS AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT, THE AMENDED AND RESTATED
US REVOLVING NOTES, AND THE CONSENT; AND (C) THE INCUMBENCY OF THE APPLICABLE
CREDIT PARTY’S OFFICERS EXECUTING THE AMENDMENT, THE AMENDED AND RESTATED US
REVOLVING NOTES OR CONSENT; AND


 


(VI)          THE CREDIT PARTIES SHALL HAVE DELIVERED TO AGENTS OR THEIR COUNSEL
OPINIONS OF INSIDE AND OUTSIDE U.S. COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENTS.


 


6.             EFFECT OF AMENDMENT; RATIFICATION. THIS AMENDMENT IS A LOAN
DOCUMENT. FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY. EXCEPT AS EXPRESSLY AMENDED OR WAIVED HEREBY, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS GRANTED
THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND PROVISIONS
THEREOF ARE HEREBY RATIFIED AND CONFIRMED. EACH OF THE PARENT AND EACH BORROWER
CONFIRMS THAT, AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN FULL FORCE
AND EFFECT.


 


AFTER RECEIPT OF THE EXECUTED AMENDED AND RESTATED US REVOLVING NOTES BY EACH OF
GE CAPITAL AND BANK OF AMERICA AND AFTER FULL EFFECTIVENESS OF THIS AMENDMENT,
THE LENDERS SHALL RETURN TO US BORROWER THE ORIGINAL US REVOLVING NOTES
DELIVERED TO THE US REVOLVING LENDERS ON THE CLOSING DATE.


 


7.             RELEASE AND WAIVER OF CLAIMS, DEFENSES AND RIGHTS OF SET OFF.
EACH OF THE PARENT AND THE BORROWERS ACKNOWLEDGES THAT THE US AGENT, THE UK
AGENT AND THE LENDERS HAVE PERFORMED ALL OBLIGATIONS AND DUTIES OWED TO THE
PARENT AND THE BORROWERS UNDER THE LOAN DOCUMENTS THROUGH THE DATE HEREOF, AND
EACH SUCH PARTY FURTHER ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT NONE OF THE
PARENT OR THE BORROWERS HAS ANY CLAIM, CAUSE OF ACTION, DEFENSE OR RIGHT OF SET
OFF AGAINST THE US AGENT, THE UK AGENT OR THE LENDERS, AND, TO THE EXTENT THAT
ANY SUCH PARTY HAS ANY SUCH RIGHTS, EACH OF THE PARENT AND THE BORROWERS HEREBY
RELEASES, WAIVES AND FOREVER DISCHARGES THE US AGENT, THE UK AGENT AND THE
LENDERS (TOGETHER WITH EACH OF THEIR PREDECESSORS, SUCCESSORS AND ASSIGNS) AND
EACH OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM
ANY ACTION, CAUSE OF ACTION, SUIT, DEBT, DEFENSE, RIGHT OF SET OFF OR OTHER
CLAIM WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN AGAINST THE US AGENT,
THE UK AGENT OR THE LENDERS, OR SUCH OFFICERS, EMPLOYEES, AGENTS OR
REPRESENTATIVES. EACH OF THE PARENT AND EACH BORROWER HEREBY SPECIFICALLY WAIVES
AS AGAINST THE US AGENT, THE UK AGENT OR THE LENDERS ANY RIGHTS THEY OR ANY OF
THEM MAY HAVE UNDER SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES AS
FOLLOWS:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF

 

10

--------------------------------------------------------------------------------


 


EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.”


 


8.             APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES.


 


9.             COMPLETE AGREEMENT. THIS AMENDMENT SETS FORTH THE COMPLETE
AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF
ANY LOAN DOCUMENT. THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY CREDIT PARTY.


 


10.           CAPTIONS; COUNTERPARTS. THE CATCHLINES AND CAPTIONS HEREIN ARE
INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET
OR CONSTRUE THE PROVISIONS HEREOF. THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures following; remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Eighth
Amendment to Multicurrency Credit Agreement, Limited Waiver and Consent of
Guarantors as of the date set forth above.

 

 

WESTAFF (USA), INC.

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

 

 

 

WESTAFF (U.K.) LIMITED

 

 

 

 

By:

/s/ Patricia M. Newman

 

 

Name:

Patricia M. Newman

 

Title:

Director

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,

 

as US Agent, UK Agent, a US Revolving

 

Lender, a Term Lender and a UK Revolving

 

Lender

 

 

 

 

By:

/s/ Lawrence E. Ridgway

 

 

By: Lawrence E. Ridgway

 

Duly Authorized Signatory

 

 

 

 

BANK OF AMERICA, N. A.,

 

as Documentation Agent, a US Revolving

 

Lender, a Term Lender and a UK Revolving

 

Lender

 

 

 

 

By:

/s/ David T. Knoblauch

 

 

Name:

David T. Knoblauch

 

Title:

Senior Vice President

 

 

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT,

LIMITED WAIVER AND CONSENT OF GUARANTORS]

 

12

--------------------------------------------------------------------------------


 

The following Person is a signatory to this Eighth Amendment to Multicurrency
Credit Agreement, Limited Waiver and Consent of Guarantors in its capacity as a
Credit Party and not as a Borrower.

 

 

WESTAFF, INC.

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief Financial
Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED ANNEX J (from Annex A - Commitments definition)

to

CREDIT AGREEMENT

 

 

Lenders

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

US Revolving Loan Commitment (including a
Swing Line Commitment
of $10,000,000)

 

 

 

 

 

$31,694,915.25

 

 

 

 

 

UK Revolving Loan Commitment

£1,579,149.65

 

 

 

 

 

Term Loan Commitment

 

 

$0

 

 

 

BANK OF AMERICA, N.A.

 

US Revolving Loan Commitment
$23,305,084.75

 

 

UK Revolving Loan Commitment
£1,161,139.45

 

 

 

 

 

Term Loan Commitment
$0

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED US REVOLVING NOTE

 

March    , 2006

San Francisco, California

 

$31,694,915.25

 

FOR VALUE RECEIVED, each of the undersigned, WESTAFF (USA), INC., a California
corporation (“US Borrower”) HEREBY PROMISES TO PAY to the order of GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”), at the offices
of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as US Agent for
the US Revolving Lenders (“Agent”) at its address at 6130 Stoneridge Mall Rd,
Ste. 300, Pleasanton, California 94588, or at such other place as Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of THIRTY-ONE MILLION SIX
HUNDRED NINETY-FOUR THOUSAND NINE HUNDRED FIFTEEN DOLLARS AND TWENTY-FIVE CENTS
($31,694,915.25) or, if less, the aggregate unpaid amount of all Revolving
Credit Advances made to the undersigned under the “Credit Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement (as hereinafter
defined) or in Annex A thereto.

 

This Amended and Restated US Revolving Note is one of the Revolving Notes issued
pursuant to that certain Multicurrency Credit Agreement dated as of May 17,
2002, by and among Borrower, Westaff, Inc., as Parent, Westaff Support, Inc., as
Term Borrower, Westaff (U.K.) Limited, as UK Borrower, Westaff (USA) Inc., as a
US Borrower, Westaff (CA), Inc., as a US Borrower, Westaff Limited Partnership,
as a US Borrower, Agent, and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, amended and restated supplemented, replaced
or otherwise modified, including, without limitation, pursuant to (i) that
certain First Amendment to Multicurrency Credit Agreement, Limited Waivers and
Consent of Guarantors, dated as of October 31, 2002, (ii) that certain Second
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors, dated as of June 13, 2003, (iii) that certain Third Amendment to
Multicurrency Credit Agreement, Limited Waivers and Consent of Guarantors, dated
as of September 3, 2003, (iv) that certain Fourth Amendment to Multicurrency
Credit Agreement, Limited Waivers and Consent of Guarantors, dated as of
February 20, 2004, (v) that certain Fifth Amendment to Multicurrency Credit
Agreement and Consent of Guarantors, dated as of July 31, 2004, (vi) that
certain Sixth Amendment to Multicurrency Credit Agreement and Consent of
Guarantors, dated as of January 5, 2004, (vii) that certain Seventh Amendment to
Multicurrency Credit Agreement, Limited Waiver and Consent of Guarantors, dated
as of August 19, 2005, and (viii) that certain Eighth Amendment to Multicurrency
Credit Agreement, Limited Waiver and Consent of Guarantors, dated as of March 1,
2006, the “Credit Agreement”), and is entitled to the benefit and security of
the Credit Agreement, the Security Agreement and all of the other Loan Documents
referred to therein. Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Loans evidenced

 

1

--------------------------------------------------------------------------------


 

hereby are made and are to be repaid. The date and amount of each Revolving
Credit Advance made by US Revolving Lenders to Borrower, the rates of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by Agent on its books; provided that the failure of Agent to
make any such recordation shall not affect the obligations of Borrower to make a
payment when due of any amount owing under the Credit Agreement or this Note in
respect of the Revolving Credit Advances made by US Revolving Lender to
Borrower. This Amended and Restated US Revolving Notes amends and restates in
its entirety that certain US Revolving Note in favor of Lender, dated as of May
17, 2002.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.

 

If any payment on this Amended and Restated US Revolving Note becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

Upon and after the occurrence of any Event of Default, this Amended and Restated
US Revolving Note may, as provided in the Credit Agreement, and without demand,
notice or legal process of any kind, be declared, and immediately shall become,
due and payable.

 

Time is of the essence of this Amended and Restated US Revolving Note. Demand,
presentment, protest and notice of nonpayment and protest are hereby waived by
US Borrower.

 

Except as provided in the Credit Agreement, this Amended and Restated US
Revolving Note may not be assigned by US Revolving Lender to any Person.

 

THIS AMENDED AND RESTATED US REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA (USA) APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.

 

 

WESTAFF (USA), INC.,

 

 

a California corporation

 

 

 

 

 

 

By:

 /s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

 

Title:

Senior Vice President and Chief

 

 

 

 

 

Financial Officer

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF AMENDED AND RESTATED US REVOLVING NOTE

 

March    , 2006

San Francisco, California

 

$23,305,084.75

 

FOR VALUE RECEIVED, each of the undersigned, WESTAFF (USA), INC., a California
corporation (“US Borrower”) HEREBY PROMISES TO PAY to the order of BANK OF
AMERICA, N.A. (“Lender”), at the offices of GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, as US Agent for the US Revolving Lenders
(“Agent”) at its address at 6130 Stoneridge Mall Rd, Ste. 300, Pleasanton,
California 94588, or at such other place as Agent may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of TWENTY-THREE MILLION THREE HUNDRED
FIVE THOUSAND EIGHTY-FOUR DOLLARS AND SEVENTY-FIVE CENTS ($23,305,084.75) or, if
less, the aggregate unpaid amount of all Revolving Credit Advances made to the
undersigned under the “Credit Agreement” (as hereinafter defined). All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement (as hereinafter defined) or in Annex A thereto.

 

This Amended and Restated US Revolving Note is one of the Revolving Notes issued
pursuant to that certain Multicurrency Credit Agreement dated as of May 17,
2002, by and among Borrower, Westaff, Inc., as Parent, Westaff Support, Inc., as
Term Borrower, Westaff (U.K.) Limited, as UK Borrower, Westaff (USA) Inc., as a
US Borrower, Westaff (CA), Inc., as a US Borrower, Westaff Limited Partnership,
as a US Borrower, Agent, and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, amended and restated supplemented, replaced
or otherwise modified, including, without limitation, pursuant to (i) that
certain First Amendment to Multicurrency Credit Agreement, Limited Waivers and
Consent of Guarantors, dated as of October 31, 2002, (ii) that certain Second
Amendment to Multicurrency Credit Agreement, Limited Waivers and Consent of
Guarantors, dated as of June 13, 2003, (iii) that certain Third Amendment to
Multicurrency Credit Agreement, Limited Waivers and Consent of Guarantors, dated
as of September 3, 2003, (iv) that certain Fourth Amendment to Multicurrency
Credit Agreement, Limited Waivers and Consent of Guarantors, dated as of
February 20, 2004, (v) that certain Fifth Amendment to Multicurrency Credit
Agreement and Consent of Guarantors, dated as of July 31, 2004, (vi) that
certain Sixth Amendment to Multicurrency Credit Agreement and Consent of
Guarantors, dated as of January 5, 2004, (vii) that certain Seventh Amendment to
Multicurrency Credit Agreement, Limited Waiver and Consent of Guarantors, dated
as of August 19, 2005, and (viii) that certain Eighth Amendment to Multicurrency
Credit Agreement, Limited Waiver and Consent of Guarantors, dated as of March 1,
2006, the “Credit Agreement”), and is entitled to the benefit and security of
the Credit Agreement, the Security Agreement and all of the other Loan Documents
referred to therein. Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Loans evidenced
hereby are made and are to be repaid. The date and amount of each Revolving
Credit Advance

 

1

--------------------------------------------------------------------------------


 

made by US Revolving Lenders to Borrower, the rates of interest applicable
thereto and each payment made on account of the principal thereof, shall be
recorded by Agent on its books; provided that the failure of Agent to make any
such recordation shall not affect the obligations of Borrower to make a payment
when due of any amount owing under the Credit Agreement or this Note in respect
of the Revolving Credit Advances made by US Revolving Lender to Borrower. This
Amended and Restated US Revolving Notes amends and restates in its entirety that
certain US Revolving Note in favor of Lender, dated as of May 17, 2002.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.

 

If any payment on this Amended and Restated US Revolving Note becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.

 

Upon and after the occurrence of any Event of Default, this Amended and Restated
US Revolving Note may, as provided in the Credit Agreement, and without demand,
notice or legal process of any kind, be declared, and immediately shall become,
due and payable.

 

Time is of the essence of this Amended and Restated US Revolving Note. Demand,
presentment, protest and notice of nonpayment and protest are hereby waived by
US Borrower.

 

Except as provided in the Credit Agreement, this Amended and Restated US
Revolving Note may not be assigned by US Revolving Lender to any Person.

 

THIS AMENDED AND RESTATED US REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA (USA) APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
above written.

 

 

WESTAFF (USA), INC.,

 

a California corporation

 

 

 

 

By:

 /s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief

 

 

 

 

 

Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SCHEDULE ANNEX C

TO

CREDIT AGREEMENT

 

CONTROLLED ACCOUNTS

 

US Controlled Accounts

 

US Lock Boxes

 

US Blocked
Accounts

 

US Disbursement
Accounts Subject
to Control
Agreements

 

US Disbursement Accounts Not Subject to Control Agreements

US Bank West Coast Lock box Number 153490526693

 

 

 

US Bank New Concentration Account # 153490600159

 

US Bank Controlled Disbursement Temp Payroll Account #130103010612

 

 

 

 

 

 

 

 

 

 

 

US Bank New Concentration Account # 153453157635

US Bank Account #2-534-1002-4785

 

US Bank Controlled Disbursement Accounts Payable Account #130103010620

 

 

 

 

 

 

 

 

 

 

 

BofA Main Funding Account Number 1499013019

 

US Bank Regular Payroll ZBA Account #153453157643

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America Controlled Disbursement Temp Payroll Account #7313500975

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America Controlled Disbursement Temp Payroll Raleigh Account #7313802062

 

 

 

 

 

 

 

 

 

 

 

 

 

US Bank Regular Payroll ZBA Account #153453157643

 

 

 

 

 

 

 

 

 

 

 

 

 

US Bank State of Washington Surety CD Account #CD-98554000, provided that
amounts deposited therein shall at no time exceed $750,000. (Amount currently on
deposit - $595,000)

 

 

 

 

 

 

 

 

 

 

 

 

 

Other bank accounts in name of any Credit Party which do not exceed $25,000 in
deposits for all accounts at such institution in the aggregate, or $250,000 in
the aggregate for all Credit Parties, including without limitation all check
cashing only accounts identified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Name

 

Account #

 

 

 

 

 

 

 

Amsouth Bank

 

8321132

 

 

 

 

 

 

 

Coppermark Bank

 

7009138D

 

 

 

 

 

 

 

Banknorth, N.A.

 

00009110108796

 

 

 

 

 

 

 

Bank One

 

616261012

 

 

 

 

 

 

 

Busey Bank

 

21502293

 

 

 

 

 

 

 

Charter One Bank

 

4400127437

 

 

 

 

 

 

 

Republic Bank

 

0601026820

 

 

 

 

 

 

 

Citizens Bank

 

3345109381

 

 

 

 

 

 

 

CB&T Bank of Russell County

 

0000135615

 

 

 

 

 

 

 

Extraco Banks

 

10638

 

 

 

 

 

 

 

Horizons Bank

 

5009405

 

 

 

 

 

 

 

Merchants Bank

 

3190001424

 

 

 

 

 

 

 

River Bank, The

 

3900522

 

 

 

 

 

 

 

Sovereign Bank – NE

 

44000034908

 

 

 

 

 

 

 

Stillwater NB&T Co.

 

6173820

 

 

 

 

 

 

 

Trustco Bank

 

31391462

 

 

 

 

 

 

 

Bank, The

 

0000037845

 

 

1

--------------------------------------------------------------------------------


 

UK Controlled Accounts

 

Blocked Accounts

 

UK Disbursement
Accounts Subject to
Control Agreements

 

UK Disbursement Accounts Not Subject to Control Agreements

National Westminister Main Checking Account #72153938
Barclays Bank,
Main Account
10812234



 

Barclays Bank, Expense Account - Disbursement 80813435




 

Barclays Bank, Payroll Account – Disbursement #50180831

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ANNEX F (Section 4.1(b))

to

CREDIT AGREEMENT

 

COLLATERAL REPORTS

 

Borrowers shall deliver or cause to be delivered the following:

 

(a)           To the Applicable Agent, upon the request of the Applicable Agent,
and in any event no less frequently than 15 Business Days after the end of each
Fiscal Period (together with a copy of all or any part of the following reports
requested by any Lender in writing after the Closing Date), each of the
following reports, each of which shall be prepared by the applicable Borrower as
of the last day of the immediately preceding Fiscal Period or the date 2 days
prior to the date of any such request:

 

(i)            a Borrowing Base Certificate with respect to US Borrowers and UK
Borrower, in each case accompanied by such supporting detail and documentation
as shall be requested by the Applicable Agent in its reasonable discretion;

 

(ii)           with respect to US Borrowers and UK Borrower, a periodic trial
balance showing Accounts outstanding aged from invoice date as follows:  1 to 30
days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by such
supporting detail and documentation as shall be requested by the Applicable
Agent in its reasonable discretion; and

 

(iii)          with respect to US Borrowers, a “Master Tax” report which
evidences each US Borrower’s daily payment of United States payroll withholding
taxes for the prior Fiscal Period (or the period since the last report);

 


(B)           TO THE APPLICABLE AGENT, (1) ON A FISCAL PERIOD BASIS PROVIDED
THAT (I) US BORROWER SHALL HAVE BORROWING AVAILABILITY OF NOT LESS THAN
$7,500,000, (II) US BORROWER AND UK BORROWER SHALL HAVE A COMBINED BORROWING
AVAILABILITY OF NOT LESS THAN $10,000,000 AND (III) NO DEFAULT OR EVENT OF
DEFAULT EXISTS, OTHERWISE (2) ON A WEEKLY BASIS (OR, UPON THE REQUEST OF THE
APPLICABLE AGENT, ON A DAILY BASIS) COLLATERAL REPORTS WITH RESPECT TO US
BORROWERS AND UK BORROWER, IDENTIFYING ALL BALANCES OF AND INCLUDING ALL
ADDITIONS AND REDUCTIONS (CASH AND NON-CASH) WITH RESPECT TO THE ACCOUNTS AND
REVENUE WEEK ACCOUNTS OF EACH SUCH BORROWER, IN EACH CASE, ACCOMPANIED BY SUCH
SUPPORTING DETAIL AND DOCUMENTATION AS SHALL BE REQUESTED BY THE APPLICABLE
AGENT IN ITS REASONABLE DISCRETION, EACH OF WHICH SHALL BE PREPARED BY THE
APPLICABLE BORROWER AS OF THE LAST DAY OF THE APPLICABLE FISCAL PERIOD (WITH
RESPECT TO A REPORT DELIVERED PURSUANT TO CLAUSE (1)), OR AS OF THE LAST DAY OF
THE WEEK (WITH RESPECT TO A WEEKLY REPORT DELIVERED PURSUANT TO CLAUSE (2)), OR
AS OF THE IMMEDIATELY PRECEDING DAY (AS TO A DAILY REPORT DELIVERED PURSUANT TO
CLAUSE (2)) AND, IN THE CASE OF A REPORT TO BE DELIVERED UNDER CLAUSE (1),
DELIVERED TO THE APPLICABLE AGENT WITHIN 15 BUSINESS DAYS

 

--------------------------------------------------------------------------------


 


AFTER THE END OF SUCH FISCAL PERIOD OR, IN THE CASE OF A REPORT TO BE DELIVERED
UNDER CLAUSE (2), DELIVERED TO THE APPLICABLE AGENT NO LATER THAN THE NEXT
SUCCEEDING BUSINESS DAY. IT IS UNDERSTOOD THAT THE APPLICABLE AGENT MAY REQUEST
THIS INFORMATION AT SUCH OTHER INTERVALS AS THE APPLICABLE AGENT (WITH THE
CONSENT OF THE LENDERS) MAY REQUEST FROM TIME TO TIME (TOGETHER WITH A COPY OF
ALL OR ANY PART OF SUCH DELIVERY REQUESTED BY ANY LENDER IN WRITING AFTER THE
CLOSING DATE);


 


(C)                           TO THE APPLICABLE AGENT, AT THE TIME OF DELIVERY
OF EACH OF THE FISCAL PERIOD FINANCIAL STATEMENTS DELIVERED PURSUANT TO ANNEX E:


 

(i)            a reconciliation of the Accounts trial balance of US Borrowers
and UK Borrower to such Borrower’s most recent Borrowing Base Certificate,
general ledger and Fiscal Period Financial Statements delivered pursuant to
Annex E, in each case accompanied by such supporting detail and documentation as
shall be requested by the Applicable Agent in its reasonable discretion; and

 

(ii)           a reconciliation of the outstanding Revolving Loans as set forth
in the Fiscal Period Loan Account statement provided by the Applicable Agent to
US Borrowers’ and UK Borrower’s general ledger and Fiscal Period Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by the Applicable
Agent in its reasonable discretion;

 

(d)           To the Applicable Agent, at the time of delivery of each of the
quarterly Financial Statements delivered pursuant to Annex E, a listing of
government contracts of each Borrower subject to the Federal Assignment of
Claims Act of 1940 or any similar statute of any applicable jurisdiction;

 

(e)           To the Applicable Agent such appraisals of the assets of the
Applicable Borrower as the Applicable Agent may request at any time after the
occurrence and during the continuance of an Event of Default, such appraisals to
be conducted by an appraiser, and in form and substance reasonably satisfactory
to the Applicable Agent; and

 

(f)            Such other reports, statements and reconciliations with respect
to the Borrowing Base, Collateral or Obligations of any or all Credit Parties as
the Applicable Agent shall from time to time request in its reasonable
discretion.

 

2

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and each other Loan Document (including US Borrower and
Term Borrower in its capacity as a Guarantor of the Obligations of the other
Borrowers) and hereby (a) consents to the foregoing Amendment, (b) acknowledges
that notwithstanding the execution and delivery of the foregoing Amendment,
including without limitation, the increase in the Revolving Loan Commitment by
Five Million Dollars and the extension of the Commitment Termination Date by one
year, the obligations of each of the undersigned Guarantors are not impaired or
affected and the Parent Guaranty, the Subsidiary Guaranty, and the
cross-guaranty contained in the Credit Agreement continue in full force and
effect, and (c) ratifies the Parent Guaranty, the Subsidiary Guaranty or the
cross-guaranty contained in the Credit Agreement, as applicable, and each of the
Loan Documents to which it is a party and further ratifies and reaffirms the
Liens granted by it to any Agent for its benefit and the benefit of the Lenders.

 

[signatures following; remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of the date first set forth above.

 

 

 

WESTAFF, INC.

 

 

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

WESTERN MEDICAL SERVICES, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

WESTAFF (USA), INC.

 

 

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

MEDIAWORLD INTERNATIONAL

 

 

 

 

 

 

 

By:

/s/ Dirk A. Sodestrom

 

 

Name:

Dirk A. Sodestrom

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

[SIGNATURE PAGE TO CONSENT OF GUARANTORS]

--------------------------------------------------------------------------------